                                            Case 3:20-cv-01933-SI Document 26 Filed 01/25/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KALVIN N. CRAVEN,                                   Case No. 20-cv-01933-SI
                                   7                     Petitioner,                         ORDER DENYING PETITIONER’S
                                                                                             SECOND MOTION FOR EXTENSION
                                   8              v.                                         OF TIME AS MOOT AND DENYING
                                                                                             REQUEST TO FILE AMENDED
                                   9     JIM ROBERTSON,                                      PETITION WITHOUT PREJUDICE
                                  10                     Respondent.                         Re: Dkt. No. 25

                                  11
                                              Counsel for petitioner has filed a motion seeking an extension of a January 27, 2021 deadline
                                  12
Northern District of California




                                       to file the traverse and requesting to file an amended petition.
 United States District Court




                                  13
                                              As to the first request, the Court notes that the January 21, 2021 Order Reconsidering Earlier
                                  14
                                       Order and Permitting Augmentation of the Record (Dkt. No. 24) set a new deadline of March 12,
                                  15
                                       2021 for petitioner to (1) augment the record and (2) file the traverse. As such, petitioner’s request
                                  16
                                       to change the January 27, 2021 deadline is moot.
                                  17
                                              With regard to filing an amended petition, counsel has not attached a proposed amended
                                  18
                                       petition, and thus the Court cannot evaluate the merits of such a request. See Lake v. Arnold, 232
                                  19
                                       F.3d 360, 374 (3d Cir. 2000) (“Obviously, without this draft complaint, the District Court cannot
                                  20
                                       evaluate the merits of a plaintiff’s request . . . [T]he court had nothing upon which to exercise its
                                  21
                                       discretion.”). As such, the request is DENIED without prejudice to renewal. If plaintiff renews the
                                  22
                                       request, he shall attach a copy of the proposed amended petition, and he shall also address whether
                                  23
                                       there are any statute of limitations issues.
                                  24

                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: January 25, 2021                        ______________________________________
                                  27                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  28
